Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotsaert ( 5,151,044).
	Rotsaert discloses a system comprising at least one composite dental blank 20 and an associated physical shade guide (e.g. Lumin Vac Shade Guide), the dental blank exhibiting a non-uniform color shading in at least one dimension, and the physical shade guide comprising a plurality of physical shade specimens each exhibiting a specimen surface, wherein each specimen surface has a three- dimensional shape and further exhibits a particular non-uniform color shading defined by a virtual three-dimensional target surface of a correlating shape and non-uniform color shading within the dental blank (col. 2, lines 48-col. 3, line 12, wherein each of the plurality of physical shade specimens is associated with a respective virtual three-dimensional target surface having a predetermined position and orientation in the dental blank, wherein each of the respective virtual three-dimensional target surfaces has at least one of different positions and different orientations in the dental blank, and wherein each of the respective virtual three-dimensional target surfaces has a shape corresponding to the respective specimen surface (col. 4, lines 14-67); wherein the dental blank is made of differently colored materials which in combination provide the dental blank with the non-uniform color shading (col. 4, lines 53-63); a three-dimensional shape of the specimen surface is non-planar (e.g. Lumin Vac Shade Guide is not planar);  the dental blank further exhibits a non-uniform transparency gradient in at least one dimension, and wherein each physical shade specimen represents a particular transparency gradient present in the dental blank or obtainable from the dental blank adjacent the target surface within the dental blank; wherein the position is capable of being defined by three coordinates in a three-dimensional Cartesian coordinate system, and wherein the orientation is defined by a first inclination angle about a first axis, a second inclination angle about a second axis and a rotation angle about a third axis of the same Cartesian coordinate system; each specimen surface is assigned a code representing information about the non-uniform color shading and information about the position and orientation of the target surface in the dental blank (refer to physical shade guide). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rotsaert as applied to claims 1 above, and further in view of Jung (US 2013/0224454).
Regarding claim 7, Rotsaert further discloses wherein the dental blank is formed of a ceramic material ([0049]), but fails to disclose wherein it is pre-sintered with an open porous structure, and wherein the target surface corresponds to a proportionally enlarged shape of the specimen surface. 
However, Jung teaches a dental block for producing a dental prosthesis (abstract), wherein the dental blank is formed of a pre-sintered ceramic material having an open porous structure, and wherein the target surface corresponds to a proportionally enlarged shape of the specimen surface ([0018]), for the purpose of providing the blank with the required mechanical stability for handling and machining, and to account for shrinkage during the final sintering step ([0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Rotsaert, by providing a pre-sintered ceramic dental blank, where the target surface corresponds to a proportionally enlarged shape of the specimen surface, as taught by Jung, for the purpose of providing the blank with the required mechanical stability for handling and machining, and to account for shrinkage during the final sintering step ([0018]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772